 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BENJAMIN JUSTIN BROWNLEE,                           No. 2:17-cv-0872 KJM CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    SCOTT JONES, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

17   Plaintiff requests that the court appoint counsel. District courts lack authority to require counsel

18   to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490

19   U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney to

20   voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d

21   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

23   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

24   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

25   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

26   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
                                                         1
 1            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time.

 4            Plaintiff is also requesting a second extension of time to comply with court orders. Good

 5   cause appearing, the request will be granted. No further extensions of time will be granted.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Plaintiff’s request for the appointment of counsel (ECF No. 40) is denied without

 8   prejudice.

 9            2. Plaintiff’s request for an extension of time (ECF No. 40) is granted.

10            3. Plaintiff is granted 90 days from the date of this order in which to submit the

11   documents necessary to effect service on defendants. Plaintiff is warned that his failure to submit

12   these service documents within the time permitted will result in a recommendation that this action

13   be dismissed.

14            4. Since plaintiff requests an extension of time to comply with all court orders, he is

15   granted one last 30 day extension in which to file objections to this court’s Findings and

16   Recommendations issued on October 17, 2018.

17            5. No further extensions of time will be granted.

18   Dated: December 26, 2018
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27   12/brow0872.31+36

28
                                                         2
